      Case 1:20-cv-00012-NLH Document 8 Filed 02/03/20 Page 1 of 5 PageID: 60




                                                                RECEIVED
                                                                   FEB - 3 2020
                                  '/(tr}{-}t-,J (J.S.   t.J I
                                                            i   AI 8·30-
                                                                   WILLIAM T. WALSH
                                                                                      M
                                                                      · CLERK




__)
Case 1:20-cv-00012-NLH Document 8 Filed 02/03/20 Page 2 of 5 PageID: 61
                            Case 1:20-cv-00012-NLH Document 8 Filed 02/03/20 Page 3 of 5 PageID: 62




  01
Or;J
11.lrd
';..5(




         Original Ch_arge _ -
                .,.-,:_::?-:-~.,ill·•.•

         Amended Charge
         CERTIFICATION: I certify that the foregoing statements ma e by me are true. I am.aware that if any of
         to punishment                                                                                                                                            <)   •

                                    A_S_H_L_E_Y_ _C~O_RNW
          Signed: _ _ _ _ _ _ _ _ _ _                 __AL_L~,_D_E_T--'-.---------                                                                     Date:      12/06/2019
         ou will be notified of your Central First Appearance/CJP date to be held at the Superior Court                                  in the county of   CUMBERLAND
          at the following address: CUMBERLAND CRIMINAL DIV
         60 WEST BROAD STREET                                                                                                    BRIDGETON                             NJ 08302-0000
         Date of Arrest:                                A   earance Date:                             Time:                         Phone:      856-451-3177
                                                PROBABLE CAUSE DETERMINATION AND ISSUANCE OF WARRANT
          D     Probable cause IS NOT found for the issuance of this complaint.


             Si nature of Court Administrator or De u   Court Administrator             Date                      Si nature of Jud e                                          Date


           ~    Probable cause IS found for the issuance of this complaint. LAUREN                         VANEMBDEN JUDICIAL OFFICER 12/06/2019
                                                                                                      Signature and Title of Judicial Officer Issuing Warrant               Date
          TO ANY PEACE OFFICER OR OTHER AUTHORIZED PERSON: PURSUANT TO THIS WARRANT YOU ARE HEREBY COMMANDED TO ARREST THE
          NAMED DEFENDANT AND BRING THAT PERSON FORTHWITH BEFORE THE COURT TO ANSWER THE COMPLAINT.

                Bail Amount Set: _ _ _ _ _ _ _ _ _ _ by: _ _ _ _ _- - = ~ - - - - : - - = - c - , - - - - c = - - - - , - - - , - - - - - , - - - - - - - - - - -
                                                                                                        if different from judicial officer that issued warrant)

         •     Domestic Violence - Confidential
                                                                                  !!I        Related Traffic Tickets                 •      Serious Personal Injury/ Death
                                                                                             or Other Complaints                                      Involved
         Special conditions of release:
         •  No phone, mail or other personal contact w/victim                                                  . , COMPLAINT ~-WARRANT (DEFENDANT;s COPY}
         •  No possession firearms/weapons                                                      jf
         •  Other (specify):                                                  Ul~_I') &~
                                                                                        ,_
                                             ~~ Document
                         Case 1:20-cv-00012-NLH ~~ 8 Filed 02/03/20 :1?           >.
                                                                     Page (;~/:!_/f,v-JtJ12____
                                                                           4 of 5 PageID: 63         '7ii¥'AyM{N
~ {4_ __ ~ f : L DP l,.,.,17,iifto,JJJ ,fc; J;;'(e                            A   ~~ Cl:r,vJJI kk;q-        -
 ~
 l·~
            /IP ~~ C
           ']\£__ __.__::::.( ~ [_ __ OF
                                             AI~
                                            /V •V .   6',,_j
                                                               c,      I o/
                                                               -=-~/~$NL_ ~
                                                                                             . .,.
J~Pii_-ft~~-18 tk;z_At-! 4cw.]2/2 J~s ,k 1t--U>"'fofu~
 Wi#As-ll°3/N~ ON fl(_ ..d~ ro' •/W''iAL-~ J/-e_\J ::;:,c}
 'iii 61j of2 /11 /IIv, t/f. t 5 -µSjfu ~ Cf:!_ /dJeR:jocJJJS'~)/
  J;C7 I}- ~,lifTt:sL_ §t: 2., s. t£D: 4 ~-ry !MT~-----
     i~s     ~ @,t>                        Oi-J   _s;,M2a,JL
                                              -   -   ~   .... ;;          -.   ..   -·-(   .   .   .   --· -   ~   -- ..,. '--i   ,.•   ~   ..


        Case 1:20-cv-00012-NLH Document 8 Filed 02/03/20 Page 5 of 5 PageID: 64
                                                                    ---r




RECEIVED
 FEB .. 3 2020
ATB:3o_,
   Wl.U.;,;tA:":'::M1.::'"':',_W;~·~LS-H--M
            Cti.RK
